DETAILED ACTION
Claim 30 is withdrawn from consideration.  Claims 31-33 are allowable.  A complete action on the merits of pending claims 16-29 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment
Acknowledgment is mad to Applicant’s amendments filed 7/16/21.
Claim Interpretation
Many of the claims in the instant application contain the terms “optionally” or “preferably”.  Per MPEP 2143.03 this language does not further limit the claim; thus, citations from the prior art are not necessary for the rejection.  
Additionally, Claim 21 begins with “without” making the entire claim a negative limitation, so the references only need not have the elements.
Allowable Subject Matter
Claims 31-32 are allowable.  Claims 20 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone or in combination does not teach the limitations of .
Claim Rejections - 35 USC § 103
Claims 16-19, 21-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over To US 20100121153 in view of Yoon US 5922002.
Regarding claim 16, To teaches a flexible tube having a distal tube end, a proximal tube end (Fig. 13A tubular member 1302), and at least two lengthwise extending channels (Fig. 13A 1330 and 1332), an end effector comprising two opposite jaws (Fig. 4D 408 and 410) having opposite cutting edges (Fig. 4D 409 and 411), which end effector is provided at the distal tube end, an effector sleeve that surrounds the flexible tube at least at the distal tube end (Fig. 3D 316), and means for reciprocating the end effector axially in relation to the effector sleeve, or vice versa, to open and close the jaws (par. [0074]), wherein the end effector of the endosurgical device comprises a main tubular body having a first end connected to the distal tube end to provide fluid communication to the at least two lengthwise extending channels, and an opposite second end having the opposite jaws (Fig. 102 goes to the jaws and is coupled to the tube throughout), at least one of the jaws is arranged to diverge from a longitudinal axis of the end effector in a relaxed condition when the end effector is at least partly outside the effector sleeve (Fig. 4D), the exterior faces of the opposite jaws are electrically 
To does not explicitly teach the end effector and the jaws are arranged so that the jaws are subjected to a compression force by the effector sleeve to keep the gap between the jaws closed to define a closed biopsy cup when the end effector is at least partly inside the effector sleeve and the jaws are configured to grasp and cut off a tissue specimen by application of diathermy powered by said electrical cord. However, To discloses using ablation/RF energy transfer in combination with the biopsy device sent by a wire (pars. [0067] and [0115]).
Yoon, in an analogous device, teaches where the sleeve and jaws are moved relative to one another to open and close the jaws (Figs. 11 and 12 and Abstract).
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to substitute the actuation mechanism of To with the actuating sleeve of Yoon to put a compression force on the jaws.  The substitution would yield the predictable result of being able to open and close the jaws with sleeve reciprocation.  
Yoon does not explicitly teach and the jaws are configured to grasp and cut off a tissue specimen by application of diathermy powered by said electrical cord.
Lee, in an analogous device, teaches using the biopsy components (jaws 512 in Fig. 5) to cauterize tissue during the tissue sampling (par. [0194]).
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify To and Yoon with the use diathermy power to 
Regarding claim 17, To teaches wherein both of the opposite jaws are arranged to diverge from the longitudinal axis of the end effector in the relaxed condition when the end effector is at least partly outside the effector sleeve (Fig. 4D.
Regarding claim 18, To teaches wherein the tube has at least a first lengthwise extending channel for an effector wire for controlling the end effector when said end effector moves in and out of the effector sleeve (par. [0128] guidewire inserted into the channel).
Regarding claim 19, To teaches wherein the tube has a third lengthwise extending channel for transferring a tissue specimen out of the closed biopsy cup by flushing with a fluid (Fig. 13A 1326).
Regarding claim 21, To teaches wherein the opposite jaws has a wall without an opening for exposing a needle or a nozzle for application of a local anesthetic at a target site when the biopsy cup is closed, and wherein the needle or nozzle is reciprocatingly arranged inside a fourth channel of the tube to allow the needle or nozzle to be accommodated inside the closed biopsy cup delimited by the closed jaws, and wherein the needle becomes exposed, when the jaws are made to open (The combination does not possess this feature as the claim requires).
Regarding claim 22, To teaches wherein the end effector has a flat nose (par. [0076]).
Regarding claim 23, To teaches wherein the end effector has a tapered nose (Fig. 4C).
Regarding claim 24, To teaches wherein the third lengthwise extending channel is in fluid communication with one of the other lengthwise extending channels via the biopsy cup defined by the closed opposite jaws, which other lengthwise extending channel is configured to be connected to a source of flushing fluid, and which third lengthwise extending channel is configured to allow a tissue specimen accommodated inside the biopsy cup to be flushed out of the endosurgical device by the flushing fluid arriving to the biopsy cup from the other lengthwise extending channel (par. [0107]).
Regarding claim 26, To teaches wherein the third lengthwise extending channel for flushing the tissue specimen out of the closed biopsy cup is in fluid communication with the second lengthwise extending channel, which has no electrical cord (Fig. 13A and par. [0107]).
Regarding claim 27, To teaches wherein a jaw of the end effector is obtained from at least one conductive pipe piece having a closed second end by cutting the at least one pipe piece lengthwise and forcibly deflecting the jaw away from the central axis of the pipe piece.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985).  It appears the end product is the same of having a center space between two jaws.
Regarding claim 28, To teaches wherein an exterior diameter of the tube is less than or equal to 2 mm (par. [0023] the tube itself can be less than 1.5mm thus the .
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over To, Yoon, and Lee as applied to claim 16 above, and further in view of Ratnakar US 20070055172.
Regarding claim 29, To does not explicitly teach wherein the end effector is connected end-to-end to a reinforcing member surrounding the flexible tube.
Ratnakar, in an analogous device, teaches a housing 40 that is connected to the end of the end effector 14 and to the tube supporting the device 50 (Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify To, Yoon, and Lee to have a reinforcing member surrounding the tube and coupled to the end of the end effector as in Ratnakar.  Using an outer tube or member to cover and complete a junction is a known technique in the art.  A person of ordinary skill in that would recognize this as a way to couple an end effector to a tube.
Response to Arguments
The arguments filed 7/16/21 do not address the current combination in the rejection above.  The new grounds of rejection was necessitated by Applicant’s amendments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794